Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November  30, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November  30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00984-CV
____________
 
IN RE ROBERT FRICKEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 3, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable James Squire, presiding judge
of the 312th District Court of Harris County, to set aside his ruling denying
relator=s motion to dismiss for lack of
standing.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 




Petition Denied and Memorandum
Opinion filed November 30, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Seymore.